                                                             7/8/2020 12:39            PM Page         1


     Case 1:20-cv-00239-MSM-LDA    Document 3 Filed 07/08/20 Page 1 of 37 PageID #: 18
                           PROVIDENCE/BRISTOL COUNTY SUPERIOR COURT

                                                          SC DOCKET SHEET
r...~.~..—-.        —»-~—-~—~--~—-~~~>~~~~~~~~*egsazNo:;-pe=2020=03~4ss~                                     «                     ~                               I




     Dayna Gladstein                                                              §                                            Providence/Bristol County
                                                                                                                  Location:
    v.                                                                            §                                            Superior Court
    Sequium Asset     Solutions,   LLC et al.                                     §                                Filed on:   04/27/2020
                                                                                  §              US   District   Court Case    1:20-CV-00239
                                                                                  §                                Number:




 Statistical   Closures                                                                                          Case Type:    Contract Damages
 07/08/2020         Closed-Non Trial-Unassigncd-Removed            to Federal   Court
                                                                                                                       C ase
                                                                                                                               07/08/2020   Closed
                                                                                                                     Status:




                                                                         CAS E- ASSIGNMENT

                       Current Case Assignment
                       Case Number                               PC-2020-03488
                       Court                                     Providence/Bristol County Superior Court
                       Date Assigned                             04/27/2020




                                                                   PARTY INFQRMATION
                                                                                                                                       Lead Attorneys
 Plaintiff                 Gladstein,   Dayna                                                                                      GLADSTEIN, BRUCE P.
                                                                                                                                                        Retained
                                                                                                                                               4014329999(W)

 Defendant                 I.C. Systems, Inc


                           Sequium Asset       Solutions,   LLC                                                                   EGAN, TIMOTHY          OWEN
                                                                                                                                                        Retained
                                                                                                                                               6179512100(W)

                           Verizon


                                                            EVENTS       & ORDERS OF"I‘IIE COURT

                          EVENTS
       07/08/2020         Closed-Non Trial-Unassigned-Removed               to Federal   Court

       07/08/2020         Case Removed    to    US   District Court


       06/12/2020         IQ Summons
       06/09/2020             Summons Returned          Served
                            SUMMONS RETURNED SER VED
       06/05/2020         IQ Notice of Removal
                            Defendant Sequium Asset Solutions, LLC’s Notice ofRemoval

       04/28/2020             summons

       04/27/2020             Complaint Filed

                            ??MMnéfiled:Kaila;                      ._




                                                                            PAGE OFl      1
                                                                                                                        I
                                                                                                                                            Printed on 07/08/2020 a! 12:38   PM

                                                                              Page 1
                                                  7/8/2020 12:38             PM Page          1


Case 1:20-cv-00239-MSM-LDA Document 3 Filed 07/08/20 Page 2 of 37 PageID #: 19




                                                         —              “a wu-A-        4.




                                                                a9          \'   5g»
                                                                  Q95

                                              STATE OF RHODE ISLAND
                                           AND PROVIDENCE PLANTATIONS
                   CLERK’S CERTIFICATE AND TRANSMITTAL OF THE RECORD
                                                   -.
                                                             Case Information

      Case   Caption:
                         Dayna Gladstein                                vs.
                                                                                  Sequium Asset Solutions

      Federal Court     Case No.      1   :20-CV-00239                 State Court           Case No.
                                                                                                         PC-2020-03488

                                                         Record Information

      Conﬁdential:                   YesD               No.            Description:


      Sealed documents:              YesD               No             Description:



                                                               Certiﬁcation


  I
      Alexa Goneconte                               .   Clerk ofthe     Rhode          Island Superior Court for the         County of
  ,
      PrOVidence                                        do   certify that   the attached            documents are   all   the documents

  included    in   the record   in   the above referenced case.




                                                                                              Clerk of Court

  Date:   07/08/2020                                                                          ,3,
                                                                                                    Alexa Goneconte
                                                                                              By Deputy Clerk




                                                                     Page 2
          Case 1:20-cv-00239-MSM-LDA Document 3 Filed 07/08/20 Page 3 of 37 PageID #: 20


           STATE 0F RHODE ISLAND AND                        mm    p
                                                                      a   int




                                                                  [9°05 n50“
                                                                                 o
                                                                                           PROVIDENCE PLANTATIONS



                                                        SUPERIOR COURT
                                                            SUMMONS
                                                                  Civil Action File         Number
                                                                  PC-2020-03488
Plaintiff                                                         Attorney for the Plaintiff 0r the Plaintiff
Dayna Gladstein                                                   Bruce P. Gladstein
V.                                                                Address of the Plaintiff’s Attorney 0r the Plaintiff
Sequium Asset        Solutions,         LLC   et a1.              2377 PAWTUCKET AVE
Defendant                                                         EAST PROVIDENCE RI 02914

Licht Judicial     Complex                                        Address 0f the Defendant
Providence/Bristol County                                         No Known Address
250 Beneﬁt       Street
Providence RI 02903
(401) 222-3250


TO THE DEFENDANT, I.C. Systems, Inc:
     The above-named             Plaintiff has brought      an action against you in said Superior Court in the county
indicated above.          You     are hereby      summoned and    required to serve          upon   the Plaintiffs attorney,    whose
address    is listed   above, an answer t0 the complaint which                  is   herewith served upon you within twenty (20)
days after service of this             Summons upon you,    exclusive of the day of service.

     If   you   fail t0     d0   s0,   judgment by default Will be taken against you                for the relief   demanded   in the
complaint.      Your answer must           also be ﬁled With the court.


     As provided    Rule 13(a) of the Superior Court Rules 0f Civil Procedure, unless the relief demanded in
                       in
the complaint is for damage arising out of your ownership, maintenance, operation, or control 0f a motor
vehicle, or unless otherwise provided in Rule 13(a), your answer must state as a counterclaim any related
claim which you may have against the Plaintiff, 0r you will thereafter be barred from making such claim in
any other   action.


This   Summons was           generated 0n 6/12/2020.                      /s/   Henry Kinch
                                                                          Clerk



                                              Witness the seal/watermark of the Superior Court




SC-CMS-l        (revised July 2014)




                                                                  Page 3
          Case 1:20-cv-00239-MSM-LDA Document 3 Filed 07/08/20 Page 4 of 37 PageID #: 21


               STATE 0F RHODE ISLAND AND                                                 PROVIDENCE PLANTATIONS
                                                               ap                 o
                                                                    ODE   ‘S\,F



                                                    SUPERIOR COURT
Plaintiff                                                                                    Civil Action File   Number
Dayna Gladstein                                                                              PC-2020-03488
V.

Sequium Asset        Solutions,   LLC   et a1.
Defendant



                                                     PROOF OF SERVICE
     I   hereby certify that on the date below       I   served a copy 0f this         Summons, complaint, Language Assistance
Notice, and        all   other required documents received herewith                   upon   the Defendant, I.C.      Systems, Inc, by
delivering 0r leaving said papers in the following manner:


     U With the Defendant personally.
     D    At   the Defendant’s dwelling house or usual place of abode with a person of suitable age                      and discretion
          then residing therein.
          Name



                _ 0f person of suitable age and discretion
          Address of dwelling house or usual place of abode


          Age
           Relationship to the Defendant


     D With an agent authorized by appointment or by law to receive service of process.
          Name    of authorized agent
           If the agent is   one designated by   statute to receive service, further notice as required          by   statute   was given
           as noted below.




     U With a guardian 0r conservator 0f the Defendant.
          Name    of person and designation

     U By delivering said papers to the attorney general 0r an assistant attorney general if serving the state.
     U Upon a public corporation, body, or authority by delivering said papers to any ofﬁcer, director, 0r
          manager.
           Name     of person and designation




                                                             Page    1    of2



SC-CMS-l         (revised July 2014)




                                                                Page 4
             STATE 0F RHODE ISLAND AND
                                                          ﬂ
                                                          mp
         Case 1:20-cv-00239-MSM-LDA Document 3 Filed 07/08/20 Page 5 of 37 PageID #: 22




                                                                       ODE 159
                                                                                           PROVIDENCE PLANTATIONS


                                                        SUPERIOR COURT
     Upon      a private corporation, domestic or foreign:
      U By delivering said papers to an ofﬁcer or a managing or general agent.
        Name of person and designation
      D By leaving said papers at the ofﬁce 0f the corporation with a person employed therein.
        Name of person and designation
      D By delivering said papers to an agent authorized by appointment 0r by law to receive service                              0f process.
       Name of authorized agent
             If the agent is   one designated by     statute to receive service, further notice as required            by   statute   was given
             as noted below.



     D   I   was unable   t0   make   service after the following reasonable attempts:




SERVICE DATE:                           /        /                                     SERVICE FEE   $
                        Month Day      Year
Signature       of SHERIFF 0r DEPUTY SHERIFF                or       CONSTABLE

SIGNATURE OF PERSON OTHER THAN A SHERIFF                                          0r   DEPUTY SHERIFF        0r   CONSTABLE MUST BE
NOTARIZED.

Signature


State of

County of

     On this                    day of                           ,
                                                                     20       ,
                                                                                  before me, the undersigned notary public, personally
appeared                                                                                            U     personally   known    t0 the notary

or       U      proved     to     the       notary   through         satisfactory        evidence    of     identiﬁcation,       which      was
                                                                          ,
                                                                              to   be the person    who    signed above in      my     presence,
and Who swore or afﬁrmed                to the notary that the contents           of the document are truthful to the best of his or her
knowledge.
                                                                      Notary Public:
                                                                      My commission expires:
                                                                      Notary identiﬁcation number:
                                                                     Page 2 of 2




SC-CMS-l          (revised July 2014)




                                                                       Page 5
         Case 1:20-cv-00239-MSM-LDA Document 3 Filed 07/08/20 Page 6 of 37 PageID #: 23

                                                                      a   int
          STATE 0F RHODE ISLAND AND                       .ﬂl-m1o                o
                                                                                           PROVIDENCE PLANTATIONS
                                                                ’5'
                                                                    ODE   n50“



                                                     SUPERIOR COURT
                                                         SUMMONS
                                                                Civil Action File           Number
                                                                PC-2020-03488
Plaintiff                                                       Attorney for the Plaintiff 0r the Plaintiff
Dayna Gladstein                                                 Bruce P. Gladstein
V                                                               Address of the Plaintiff’s Attorney 0r the Plaintiff
Sequium Asset Solutions, LLC               et a1.               2377 PAWTUCKET AVE
Defendant                                                       EAST PROVIDENCE RI 02914

Licht Judicial    Complex                                       Address 0f the Defendant
Providence/Bristol County                                       No Known Address
250 Beneﬁt      Street
Providence RI 02903
(401) 222-3250


TO THE DEFENDANT, Verizon:
    The above-named             Plaintiff has brought     an action against you in said Superior Court in the county
indicated above.         You     are hereby    summoned and     required to serve            upon   the Plaintiffs attorney,    whose
address   is listed   above, an answer t0 the complaint which                   is   herewith served upon you within twenty (20)
days after service of this            Summons upon you,   exclusive of the day of service.

    If   you   fail t0     d0   s0,   judgment by default Will be taken against you                 for the relief   demanded   in the
complaint.     Your answer must           also be ﬁled with the court.


   As provided      Rule 13(a) of the Superior Court Rules 0f Civil Procedure, unless the relief demanded in
                      in
the complaint is for damage arising out of your ownership, maintenance, operation, or control 0f a motor
vehicle, or unless otherwise provided in Rule 13(a), your answer must state as a counterclaim any related
claim which you may have against the Plaintiff, 0r you will thereafter be barred from making such claim in
any other   action.


This   Summons was          generated 0n 6/12/2020.                       /s/   Henry Kinch
                                                                          Clerk



                                           Witness the seal/watermark of the Superior Court




SC-CMS-l       (revised July 2014)




                                                                Page 6
          Case 1:20-cv-00239-MSM-LDA Document 3 Filed 07/08/20 Page 7 of 37 PageID #: 24


               STATE 0F RHODE ISLAND AND                                                      PROVIDENCE PLANTATIONS
                                                                  ap                 o
                                                                       ODE   ‘S\,F



                                                       SUPERIOR COURT
Plaintiff                                                                                         Civil Action File   Number
Dayna Gladstein                                                                                   PC-2020-03488
V.

Sequium Asset           Solutions,   LLC   et a1.
Defendant



                                                        PROOF OF SERVICE
     I   hereby certify that on the date below          I   served a copy 0f this            Summons, complaint, Language Assistance
Notice, and       all   other required documents received herewith                       upon the Defendant, Verizon, by delivering or
leaving said papers in the following manner:


     U With the Defendant personally.
     D    At   the Defendant’s dwelling house or usual place of abode with a person of suitable age                           and discretion
          then residing therein.
          Name



                _ 0f person of suitable age and discretion
          Address of dwelling house or usual place of abode


          Age
           Relationship to the Defendant


     D With an agent authorized by appointment or by law to receive service of process.
          Name    of authorized agent
           If the agent is   one designated by      statute to receive service, further notice as required            by   statute   was given
           as noted below.




     U With a guardian 0r conservator 0f the Defendant.
          Name    of person and designation

     U By delivering said papers to the attorney general 0r an assistant attorney general if serving the state.
     U Upon a public corporation, body, or authority by delivering said papers to any ofﬁcer, director, 0r
          manager.
           Name     of person and designation




                                                                Page    1    of2



SC-CMS-l         (revised July 2014)




                                                                   Page 7
         Case 1:20-cv-00239-MSM-LDA Document 3 Filed 07/08/20 Page 8 of 37 PageID #: 25


             STATE 0F RHODE ISLAND AND                                                        PROVIDENCE PLANTATIONS
                                                                     4:               o
                                                                          ODE ‘59

                                                        SUPERIOR COURT
     Upon      a private corporation, domestic or foreign:
      U By delivering said papers to an ofﬁcer or a managing or general agent.
        Name of person and designation
      D By leaving said papers at the ofﬁce 0f the corporation with a person employed therein.
        Name of person and designation
      D By delivering said papers to an agent authorized by appointment 0r by law to receive service                                 0f process.
       Name of authorized agent
             If the agent is   one designated by     statute to receive service, further notice as required               by   statute   was given
             as noted below.



     D   I   was unable   t0   make   service after the following reasonable attempts:




SERVICE DATE:                           /        /                                        SERVICE FEE   $
                        Month Day      Year
Signature       of SHERIFF 0r DEPUTY SHERIFF                or       CONSTABLE

SIGNATURE OF PERSON OTHER THAN A SHERIFF                                             0r   DEPUTY SHERIFF        0r   CONSTABLE MUST BE
NOTARIZED.

Signature


State of

County of

     On this                    day of                           ,
                                                                     20          ,
                                                                                     before me, the undersigned notary public, personally
appeared                                                                                               U     personally   known    t0 the notary

or       U      proved     to     the       notary   through         satisfactory           evidence    of     identiﬁcation,       which      was
                                                                             ,
                                                                                 to   be the person    who    signed above in      my     presence,
and Who swore or afﬁrmed                to the notary that the contents              of the document are truthful to the best of his or her
knowledge.
                                                                      Notary Public:
                                                                      My commission expires:
                                                                      Notary identiﬁcation number:
                                                                     Page 2 of 2




SC-CMS-l          (revised July 2014)




                                                                          Page 8
Case Number: PC-2020-03488
                        ristol County Superior Court
Filed inf‘Rm
Submitted: 6/9/2020
                      Case
                     @4
                         :23 PM
                                1:20-cv-00239-MSM-LDA                    Document 3 Filed 07/08/20 Page 9 of 37 PageID #: 26
Envelope: 2617407
Reviewer: Rachel L.




                           STATE OF RHODE ISLAND AND



                                                                         SUPERIOR COURT
                                                                             SUMMONS
                                                                                  Civil Action File       Number
                                                                                  PC-2020-03488
               Plaintiff                                                          Attorney for the Plaintiff or the Plaintiff
               Dayna Gladstein                                                    Bruce P. Gladstein
                v.                                                                Address of the Plaintiff’s Attorney or the         Plaintiff
               Sequium Asset            Solutions,      LLC                       2377 PAWTUCKET AVE
               Defendant                                                          EAST PROVIDENCE RI 02914

               Licht Judicial          Complex                                    Address 0f the Defendant
               Providence/Bristol County
                                                                                    Régiétéréd Agent Solutions
               250 Beneﬁt        Street
                                                                                   222 Jefferson Blvd, Suite 200
               Providence RI 02903
                                                                                        Warwick, RI 02888
               (401) 222-3250


               T0 THE DEFENDANT, Sequium Asset Solutions, LLC:
                     The above-named                 Plaintiff has brought an action against        you   in said Superior   Court in the county
               indicated above.              You     are hereby   summoned and    required to serve upon the Plaintiff’s attorney,          whose
               address     is listed        above, an answer to the complaint which          is   herewith served upon you within twenty (20)
               days after service of this             Summons upon you,     exclusive 0fthe day of service.

                     If   you   do so, judgment by default will be taken against you for the
                                fail    to                                                                              relief   demanded   in the
               complaint. Your answer must also be ﬁled with the court.

                     As provided   Rule l3(a) of the Superior Court Rules of Civil Procedure, unless the relief demanded in
                                            in

               the complaint        damage arising out of your ownership, maintenance, operation, or control of a motor
                                       is   for
               vehicle, or unless otherwise provided in Rule l3(a), your answer must state as a counterclaim any related
               claim which you may have against the Plaintiff, or you will thereafter be barred from making such claim in
               any other    action.


               This   Summons was                 generated on 4/28/2020.              /s/   Henry Kinch
                                                                                       Clerk



                                                              Witness the seal/watermark of the Superior Court




               SC-CMS-l         (revised July 2014)




                                                                                   Page 9
Case Number: PC-2020-03488
                            County Superior Court
                      Case PM
Filed in Providence/Bristol
Submitted: 6/9/2020 3:23
                           1:20-cv-00239-MSM-LDA  Document 3 Filed 07/08/20 Page 10 of 37 PageID #: 27
Envelope: 261 7407
Reviewer: Rachel L.




                          STATE OF RHODE ISLAND AND                    '
                                                                                        ~
                                                                                            <

                                                                                                    >7“    PROVIDENCE PLANTATIONS
                                                                            \
                                                                                \               ,




                                                                 SUPERIOR COURT
             Plaintiff                                                                                        Civil Action File   Number
            Dayna Gladstein                                                                                   PC-2020-03488
             v.

            Sequium Asset            Solutions,   LLC
            Defendant



                                                                 PROOF OF SERVICE
                  I   hereby certify that on the date below      I   served a copy of this               Summons, complaint, Language Assistance
            Notice, and        all   other required documents received herewith                      upon the Defendant, Sequium Asset Solutions,
            LLC, by       delivering or leaving said papers in the following manner:


                  D With the Defendant personally.
                  D    At the Defendant’s dwelling house or usual place of abode with a person of                        suitable age     and discretion
                       then residing therein.
                       Name of person of suitable age and discretion
                       Address of dwelling house or usual place of abode


                       Age    _____
                       Relationship to the Defendant


                       With an agent authorized by appointmentr
                                                             or                w to receive service of process.
                                                                           ﬁl 4/3“         ﬂ
                       Name    of authorized agent                                                          84/4
                       If the agent is   one designated by   statute to receive service, furthé? notice as required               by   statute   was given
                       as noted below.




                  D With a guardian 0r conservator of the Defendant.
                       Name    of person and designation

                  D By delivering said papers to the attorney general or an assistant attorney general if serving the state.
                  U Upon a public corporation, body, or authority by delivering said papers to any ofﬁcer, director, or
                       manager.
                        Name    of person and designation




                                                                           Page     l   of2



            SC-CMS-l          (revised July 2014)




                                                                                Page 10
Case Number: PC-2020-03488
                        County Superior Court
                  Case PM
                       1:20-cv-00239-MSM-LDA
Filed in Providence/Bristol
Submitted: 6/9/2020 3:23
                                              Document 3 Filed 07/08/20 Page 11 of 37 PageID #: 28
Envelope: 2617407
Reviewer: Rachel L.




                         STATE 0F RHODE ISLAND AND                                    £35   17? «Eli» “w            PROVIDENCE PLANTATIONS
                                                                                          *°

                                                                                                DE   \s\


                                                                           SUPERIOR COURT
                 Upon      a private corporation, domestic or foreign:
                  D By delivering said papers to an ofﬁcer or a managing 0r general agent.
                    Name of person and designation
                  D By leaving said papers at the ofﬁce of the corporation with a person employed therein.
                    Name of person and designation
                  D By delivering said papers to an agent authorized by appointment or by law to receive service                                             of process.
                    Name of authorized agent
                         If the   agent   is   one designated by      statute to receive service, further notice as required                      by   statute   was given
                         as noted below.



                 D   I   was unable       to    make    service after the following reasonable attempts:




            SERVICE DATE:

            Signature of SHERIFF or
                                                5'
                                               Month
                                                        /



                                                     DEPU
                                                            g”

                                                            Day
                                                                 .
                                                                     /Z§
                                                                      Year
                                                                             //ﬂé-
                                                                         IFF or
                                                                                      '



                                                                                            A\               SERVICE FEE$
                                                                                                                                               Z:4:2
                                                                                                           m.twitwnl                   A
            SIGNATURE 0F PERSON OTHEKTHAN                                                                       PUTY sﬁgfﬁg’br CONSMBLE MUST BE
                                                                                                                                           ‘

                                                                                                                                    J")            >


                                                                                                                                  k.
            NOTARIZED.
                                                                                                                             50¢;
             Signature


            State of

            County of

                 On      this                   day of                            ,   20              ,    before me, the undersigned notary public, personally
            appeared                                                                                                        D     personally      known    to the notary
            or     D        proved         to     the       notary    through             satisfactory           evidence    of        identiﬁcation,       which     was
                                                                                                 ,   to be the person       who    signed above in         my    presence,
            and who swore 0r afﬁrmed                    to the notary that the contents                   0f the document are truthﬁJl to the best 0f his 0r her
            knowledge.
                                                                                            Notary Public:
                                                                                          My commission expires:
                                                                                          Notary identiﬁcation number:
                                                                                      Page 2 of2




            SC-CMS-l            (revised July 2014)




                                                                                               Page 11
Case Number: PC-2020-03488
                        County Superior Court
                  Case AM
                       1:20-cv-00239-MSM-LDA
Filed in Providence/Bristol
Submitted: 6/5/2020 9:54
                                              Document 3 Filed 07/08/20 Page 12 of 37 PageID #: 29
Envelope: 2612764
Reviewer: Alexa G.




                                                     Exhibit   A




                                                      Page 12
Case Number: PC-2020-03488
F'ld' P    'd   lB'   IC
                                             '
                                                                                        -


           Case 1:20-cv-00239-MSM-LDA
S'ugrggtegg'w‘fgggogingMWPEQUZW-oozsg    Document
                                      Document    3 Filed
                                               1 Filed    07/08/20
                                                       05/28/20     Page
                                                                 Page 1 of13 of 37 PageID
                                                                           3 PageID #. 1
                                                                                                                                             .

                                                                                                                                                   #: 30
Envelope: 261 2764
Reviewer: Alexa G.




                                                           IN    THE UNITED STATES DISTRICT COURT
                                                                    DISTRICT OF RHODE ISLAND

                         DAYNA GLADSTEIN,
                               Plain tiff


                         V'
                                                                                             mammmmmwm
                                                                                                                 Case N0.

                         SEQUIUM ASSET SOLUTIONS, LLC,                           I.C.

                         SYSTEMS,           INC., and     VERIZON,
                              Defendants.




                                                 DEFENDANT SEQUIUM ASSET SOLUTIONS, LLC’S
                                                           NOTICE OF REMOVAL


                     TO THE HONORABLE JUDGE:

                                  COMES NOW, Defendant SEQUIUM ASSET SOLUTIONS, LLC (“Sequium”) and ﬁles

                     its      Notice ofRemoval as follows:


                                   1.        Plaintiff    DAYNA GLADSTEIN ﬁled her state court Complaint on April 27, 2020
                     in the Superior Court               of Providence County, State of Rhode Island located                    at the   Licht Judicial


                     Complex, 250 Beneﬁt                 Street,   Providence,   Rhode      Island 02903.


                                  2.         This   is   a civil action based on Plaintiff’ s contention that the defendants violated the


                     Rhode        Island Fair    Debt Reporting Act, the Federal Fair Debt Reporting Act, and the common law

                     claim of Breach of Contract.


                                  3.         Removal        is   proper because this case involves a federal question—an alleged


                     Violation of the Federal Fair               Debt Reporting Act] This                entire suit is   removable under 28 U.S.C.




                     1
                         Sequium acknowledges               that the Fair   Debt Reporting Act does not               exist.   Sequium assumes     that
                     Plaintiff is attempting to bring suitunder the Fair Debt Collection Practices Act, 15 U.S.C. § 1692,
                     et    seq. or the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. Either way, Plaintiff has
                     explicitly         invoked federal jurisdiction in       this matter.




                                                                                   Page 13
Case_Numbgr: PC-2020-03488
                                          '




          Case 1:20-cv-00239-MSM-LDA
gﬂg‘ggggf’ggﬁgggﬂﬁﬁlmPEEEKSEW-oozw    Document
                                   Document    3 Filed
                                            1 Filed    07/08/20
                                                    05/28/20     Page
                                                              Page 2 of14 of 37 PageID
                                                                        3 PageID #: 2  #: 31
Envelope: 261 2764
Reviewer: Alexa G.




                     § 1441(a).


                              4.          Venue   is    proper in this           district   under 28 U.S.C. 1441(a) because the           state court


                     where the     suit   has been pending          is   located in this     district.



                              5.          Removal       is   timely pursuant to 28 U.S.C. § 1441(1)) because                      SWC    has ﬁled    its



                     Notice ofRemoval Within 30 days 0f service 0f Plaintiff s state—court Complaint.


                              6.          Pursuant to U.S.C. § 1441(a), a copy of                        all   process, pleadings, documents, and


                     orders in this case have been attached as Exhibit A.


                              7.          A copy 0f this Notice ofRemoval has been sent to Plaintiff and will be                           ﬁled with


                     the clerk of the Superior Court of Providence County, Providence,                              Rhode   Island.


                              8.          As Sequium         is   the only party that has been properly served as 0f the time of this


                     Removal, consent         to this   removal          is   not required to be obtained from co-defendants. 28 U.S.C.                §


                     1446(b)(2)(A).


                              9.          Plaintiff requested a jury trial in the state court matter.


                              WHEREFORE,               Sequium       respectfully requests that this Court             assume   full jurisdiction   over


                     the proceeding as provided              by law.

                                                                                                Respectfully submitted,

                                                                                                SEQUIUM ASSET SOLUTIONS, LLC,
                                                                                                By its    attorneys,




                                                                                                     @ﬂ%
                                                                                                Timothy O. Egan #9239
                                                                                                Peabody & Arnold LLP
                                                                                                Federal Reserve Plaza
                                                                                                600 Atlantic Avenue, 6th Floor
                                                                                                Boston,        MA
                                                                                                             022 1 0
                                                                                                (617) 951-2100
                                                                                                tegan®peabodvarnold£om
                     Date:   May 28,      2020




                                                                                      Page 14
Case Number: PC-2020-03488
           Case 1:20-cv-00239-MSM-LDA
gﬂgﬂgtg’gf’ggﬁggggigj’ﬁﬂwpﬂ'ﬂﬁW—oozw    Document
                                     Document    3 Filed
                                              1 Filed    07/08/20
                                                      05/28/20     Page
                                                                Page 3 of15 of 37 PageID
                                                                          3 PageID #z 3                                  #: 32
Envelope: 261 2764
Reviewer: Alexa G.




                                                          CERTIFICATE OF SERVICE


                               Ihereby   certify that a true   and correct copy of the above and foregoing has been served on

                     all   parties 0f record Via   CM/ECF on this 28th day of May,    2020:




                                                                                     ﬂag
                                                                                        Timothy O. Egan




                                                                         Page 15
Case Number: PC-2020-03488
                                                                                                                                                          '
Fi'ed i" P'°V‘dence’3”8‘°'
                                Case 1:20-cv-00239-MSM-LDA
                                     WeSTBZU-Wrbozsg D Document
                                                           t    3 Filed 07/08/20
                                                                            0 PaPage    162 of
                                                                                 g e 1 of    Pa37  PageID
                                                                                                g eID
                                                                                                      #- 4 #: 33                          -

                                                                                                           WW]? é6in3dsﬁEE‘f
                                                            '                                                                                                                                                                                         '

Submtw=w2®mﬁ=54A
Envelope: 261 2764
RBVieWJ$W8i6L cover sheet             and the information contained herein neither replace nor supplement the ﬁling and service 0f pleadings 0r other papers as required by law, except as
        provided by local rules 0f court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use 0f the Clerk 0f Court for the
        purpose of initiating the civil docket sheet. (SEE INSTR UCTIONS 0N NEXTPAGE 0F THIS FORM.)

        I.    (a)     PLAINTIFFS                                                                                                                                  DEFENDANTS
        DAYNA GLADSTEIN                                                                                                                                         SEQUIUM ASSET SOLUTIONS,                                          LLC,     |.C.   SYSTEMS,                 |NC.,      and
                                                                                                                                                                VERIZON
              (b)     County 0f Residence 0f First Listed                   Plaintiff                                                                             County 0f Residence of First Listed Defendant
                                                (EXCEPTIN USA PLAINTIFF CASES)                                                                                                           (IN US PLAINTIFF CASES ONLU
                                                                                                                                                                  NOTE:      INLAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                             THE TRACT OF LAND INVOLVED.

              (C)     Attorneys (Firm Name, Address, and Telephone Number)                                                                                        Attorneys (IfKnawn)
        Bruce P. Gladstein, Esq. (#5272)                                                                                                                        Timothy O. Egan, Esq., #9239, Peabody & Arnold LLP
        2237 Pawtucket Avenue                                                                                                                                   600 Atlantic Ave., Boston,  02210                 MA
        East Providence, RI 02914 -                                                                                                                             (617) 951-2100; tegan@peabodyarnold.com

        II.       BASIS OF JURISDICTION (Place an                                       “X“ in One Box
                                                                                                       Only)                                  III.    CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                                         X” in One Boxfor Plaintiﬂ
                                                                                                                                                              (For Diversity Cases Only)                                                          and One Boxfor Defendant)
        D     1    U.S. Government                     M3        Federal Question                                                                                                             PTF      DEF                                                                 PTF         DEF
                      Plaintiff                                    (US GovemmentNot a Party)                                                         Citizen ofThis State                     D   l     D         1     Incorporated 0r Principal Place                      D    4     D   4
                                                                                                                                                                                                                            ofBusiness In This State


        D    2     U.S. Government                     D    4    Diversity                                                                           Citizen    ofAnother   State             D   2     D         2     Incorporated and Principal Place                     D    5     D   5
                      Defendant                                    (Indicate Citizenship ofParties in Item III)                                                                                                             of Business In Another           State


                                                                                                                                                     Citizen 0r Subject ofa                   D   3     D         3     Foreign Nation                                       D    6     D   6
                                                                                                                                                         Foreign CountIy

        IV.       NATURE 0F SUIT (Place an “X”                               in   One Box Only)                                                                                                             Click here        for:   Nature 0f Suit Code Descriptions.
    I                  CONTRACT                                           TORTS                                                                          FORFEITURE/PENALTY                                  BANKRUPTCY                                      OTHER STATUTES                     I




        D     110 Insurance                                PERSONAL INJURY     PERSONAL INJURY                                                       D   625 Drug Related Seizure                 D   422 Appeal 28          USC     158          D       375 False Claims Act
        D     120 Marine                               D   310 Airplane                               D   365 Personal Injury         —                         0f Property 21    USC   881       D   423 Withdrawal                              D       376 Qui    Tam   (31   USC
        D     130 Miller Act                           D   315 Airplane Product                               Product Liability                      D   690 Other                                           28       USC   157                               3729(a))
        D     140 Negotiable Instrument                         Liability                             D   367 Health Care/                                                                                                                        D   400     State Reapportionment
        D     150 Recovery of Overpayment              D   320 Assault, Libel           &                    Pharmaceutical                                                                           PROPERTY RIGHTS                             D   410     Antitrust
                    & Enforcement 0f Judgment                   Slander                                       Personal Injury                                                                     D   820 Copyrights                              D   430     Banks and Banking
        D     151 Medicare Act                         D   330 Federal Employers’                             Product Liability                                                                   D   830 Patent                                  D   450     Commerce
        D     152 Recovery of Defaulted                         Liability                             D   368 Asbestos Personal                                                                   D   835 Patent - Abbreviated                    D   460     Deportation
                    Student Loans                      D   340 Maxine                                         Injury Product                                                                                New Drug Application                  D   470     Racketeer Inﬂuenced and
                    (Excludes Veterans)                D   345 Marine Product                                 Liability                                                                           D   840 Trademark                                           Corrupt Organizations
        D     153 Recovery 0f Overpayment                       Liability                                 PERSONAL PROPERTY                                          LABOR                            SOCIAL SECURITY                             m 480 Consumer Credit
                    ofVeteran’s Beneﬁts                D   350 Motor Vehicle                          D   370 Other Fraud                            D   710 Fair Labor Standards                 D   861   HIA (1395ﬁ)                                       (15    USC   1681 or 1692)
        D     160 Stockholders’ Suits                  D   355 Motor Vehicle                          D   371 Truth in Lending                               Act                                  D   862 Black Lung (923)                        D   485 Telephone Consumer
        D     190 Other Contract                                Product Liability                     D   380 Other Personal                         D   720 Labor/Management                     D   863 DIWC/DIWW (405(g))                                  Protection    Act
        D     195 Contract Product Liability           D   360 Other Personal                                 Property Damage                                   Relations                         D   864 SSID Title XVI                          D   490 Cable/Sat        TV
        D     196 Franchise                                     Injury                                D   385 Property Damage                        D   740 Railway Labor Act                    D   865 RSI (405(g))                            D       850 Secun'ties/Commodities/
                                                       D   362 Personal Injury           -
                                                                                                              Product Liability                      D   751 Family and Medical                                                                               Exchange
                                                                Medical Malpractice                                                                          Leave Act                                                                            D       890 Other Statutory Actions
    I               REAL PROPERTY                           CIVIL RIGHTS                              PRISONER PETITIONS                             D   790 Other Labor Litigation                   FEDFR AI TAX SUITS                          D       891 Agricultural Acts
        D    210 Land Condemnation                     D   440 Other        Civil Rights                  Habeas Corpus:                             D   791 Employee Retirement                  D   870 Taxes (U.S.            Plaintiff        D       893 Environmental Matters
        D    220 Foreclosure                           D   441 Voting                                 D   463 Alien Detainee                                   Income Security Act                           or Defendant)                        D       895 Freedom 0f Information
        D    230    Rent Lease    & Ejectment          D   442 Employment                             D   510 Motions     to   Vacate                                                             D   871   IRsiThird            Party                        Act
        D    240    Tons   to   Land                   D   443 Housing/                                       Sentence                                                                                       26       USC 7609                    D       896 Arbitration
        D    245    Tort Product Liability                     Accommodations                         D   530 General                                                                                                                             D       899 Administrative Procedure
        D    290    A11 Other Real Property            D   445 Amer. w/Disabilities              -    D   535 Death Penalty                                     IMMIGRATION                                                                                   Act/Review 0r Appeal of
                                                               Employment                                 Other:                                     D   462 Naturalization Application                                                                       Agency Decision
                                                       D   446 Amer. W/Disabilities              -    D   540 Mandamus         & Other               D   465 Other Immigration                                                                    D   950 Constitutionality 0f
                                                                Other                                 D   550 Civil Rights                                      Actions                                                                                       State Statutes
                                                       D   448 Education                              D   555 Prison Condition
                                                                                                      D   560 Civil Detainee      —


                                                                                                              Conditions of
                                                                                                              Conﬁnement

        V.ORIGIN (Place an ”X" One Box Only)      in

        D  Original
              1        M2 Removed ﬁom                                               D        3       Remanded from                        D    4 Reinstated or              D     5 Transferred from                    D    6    Multidistrict                 D     8 Multidistrict
                   Proceeding                   State Court                                          Appellate Court                                 Reopened                       Another District                              Litigation -                           Litigation -
                                                                                                                                                                                    (speczﬁz)                                     Transfer                              Direct File
                                                            Cite the U.S. Civil Statute under                    Which you            are ﬁling (Do nut citejurisdictional statutes unless diversity):

        VI.       CAUSE OF ACTION                           Brief description of cause:


        VII.        REQUESTED IN                            D     CHECK 1F THIS Is A CLASS ACTION                                                        DEMAND $                                                 CHECK YES only if demanded in complaint:
                    COMPLAINT:                                    UNDER RULE 23, F.R.CV.P.                                                                                                                        JURY DEMAND:         D Yes      DNo
        VIII.        RELATED CASE(S)                                    '           ‘


                                                                (See mstructmns):
                     IFANY                                                                           JUDGE                                                                                            DOCKET NUMBER
        DATE                                                                                              SIGNATURE OF ATTORNEY OF RECORD
        05/28/2020                                                                                        Timothy O. Egan
        FOR OFFICE USE ONLY
             RECEIPT #                          AMOUNT                                                       APPLYING           IFP                                               JUDGE                                           MAG. JUDGE


                                                                                                                                              Page 16
Case Number: PC-2020-03488
           Case 1:20-cv-00239-MSM-LDA
gﬂg‘jnigsggggﬁi‘gggﬁggQWeSWEI-Wrboz39     Document
                                      Document 1-1 3Filed
                                                       Filed 07/08/20Page
                                                          05/28/20     Page  172 of
                                                                          2 of      37 PageID
                                                                                  PageID #: 5                                                                                                           #: 34
Envelope: 2612764
Reviewe“ A'exa G-            INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM Js 44
                                                                                         Authority For Civil Cover Sheet


     The JS 44    civil   cover sheet and the information contained herein neither replaces nor supplements the ﬁlings and service 0f pleading 0r other papers as
     required by law, except as provided               by   local rules of court. This form,             approved by the Judicial Conference of the United States in September 1974, is
     required for the use of the Clerk of Court for the purpose 0f initiating the civil docket sheet. Consequently, a civil cover sheet                        is submitted to the Clerk of

     Court for each       civil   complaint ﬁled. The attorney ﬁling a case should complete the form as follows:


     I.(a)   Plaintiffs-Defendants. Enter names                  (last, ﬁrst,     middle      initial)   ofplaintiff and defendant. If the plaintiff or defendant   is a government agency, use

             only the      full   name    or standard abbreviations. If the plaintiff or defendant                    is   an ofﬁcial within a government agency, identify ﬁrst the agency and
             then the ofﬁcial, giving both name and title.
       (b)   County of Residence. For each civil case ﬁled, except U.S. plaintiff cases, enter the name of the county where the ﬁrst listed plaintiffresides at the
             time of ﬁling. In U.S. plaintiff cases, enter the name of the county in which the ﬁrst listed defendant resides at the time of ﬁling. (NOTE: In land
             condemnation cases, the county 0f residence 0f the "defendant" is the location of the tract 0f land involved.)
       (0)   Attorneys. Enter the ﬁrm name, address, telephone number, and attorney of record. If there are several attorneys,                                                      list   them on an attachment, noting
             in this section "(see attachment)".


     II.     Jurisdiction.          The   basis ofjurisdiction        is set   forth under     Rule   8(a), F.R.CV.P.,       which requires              that jurisdictions   be shown in pleadings. Place an "X"
             in   one of the boxes. If there           is   more than one      basis ofjurisdiction, precedence               is   given in the order shown below.
             United States         plaintiff.   (1) Jurisdiction    based on 28 U.S.C. 1345 and 1348. Suits by agencies and ofﬁcers of the United States are included here.
             United States defendant. (2)              When     the plaintiff is suing the United States, its ofﬁcers or agencies, place an "X" in this box.
             Federal question. (3) This refers t0 suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution 0f the United States, an amendment
             to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
             precedence, and box            1   or 2 should be marked.
             Diversity 0f citizenship. (4) This refers t0 suits under 28 U.S.C. 1332, where parties are citizens of different states.                                                 When Box 4 is       checked, the
             citizenship of the different parties              must be checked. (See Section                III   below;   NOTE:             federal question actions take precedence over diversity
             cases.)


     III.    Residence (citizenship) 0f Principal Parties. This section of the JS 44                                 is t0   be completed              if diversity   of citizenship was indicated above. Mark           this
             section for each principal party.


     IV.     Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the                                                  case, pick the nature of suit     code
                  most applicable. Click here for: Nature of Suit Code Descrigtions.
             that is


             Origin. Place an "X" in one 0f the seven boxes.
             Original Proceedings. (1) Cases which originate in the United States district courts.
             Removed from State Court. (2) Proceedings                         initiated in state courts          may be removed              to the district courts    under   Title   28 U.S.C., Section 1441.
             Remanded from Appellate Court. (3) Check                          this   box   for cases    remanded     to the district court for further action.                 Use   the date     ofremand   as the ﬁling
             date.
             Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the ﬁling date.
             Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). D0 not use this for within district transfers 0r
             multidistrict litigation transfers.
             Multidistrict Litigation           — Transfer.     (6)   Check     this   box when a        multidistrict case        is   transferred into the district under authority of Title 28 U.S.C.
             Section 1407.
             Multidistrict Litigation           i   Direct File. (8)    Check this box when              a multidistrict case           is   ﬁled in the same     district as the     Master      MDL docket.
             PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE                                                   7.    Origin Code 7 was used for historical records and                        is   no longer relevant due   to
             changes in       statue.


             Cause 0f Action. Report                the civil statute directly related to the cause of action                  and give a brief description of the cause. Do not                       cite jurisdictional
             statutes unless diversity. Example: U.S. Civil Statute: 47                           USC      553 Brief Description: Unauthorized reception of cable service


     VII.    Requested in Complaint. Class Action. Place an "X" in this box ifyou are ﬁling a class action under Rule 23, F.R.CV.P.
             Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
             Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.


     VIII.   Related Cases. This section of the JS 44 is used to reference related pending cases,                                            if any.   If there are related pending cases, insert the docket
             numbers and the corresponding judge names for such cases.

     Date and Attorney Signature. Date and sign the                       civil   cover sheet.




                                                                                                            Page 17
Case Number: PC-2020-03488
            Case 1:20-cv-00239-MSM-LDA
gﬂgﬂgtg’ggg‘jggggigf'AwgéSI926I69900239     Document
                                        Document     3 Filed
                                                 1-2 Filed    07/08/20
                                                           05/28/20     Page
                                                                     Page 1 of18
                                                                               10ofPageID
                                                                                    37 PageID
                                                                                          #: 6   #: 35
Envelope: 2612764
Reviewer: Alexa G.




                                             EXHIBIT A




                                                    Page 18
Qase_Numbe_r: PC-202_0-03488                        .


“'9" m Pr0V'm'St0'g’agéSrP2rG-ra9k‘60239
Submitted: :4
                  Case 1:20-cv-00239-MSM-LDA
                      4A
                                              Document
                                          Document     3 Filed
                                                   1-2 Filed    07/08/20
                                                             05/28/20     Page
                                                                       Page    19 of 37 PageID Solutions,
                                                                            2 ofmgmemgém       #: 36                                                                                                                      Inc.
          I                                                                                                                                                                                n   n
      .
                                                                                                                                                                  Corporate Malling Address
                              R E GI 5T E R E D                           A      ENT
                              SOLUTIONS GINC                                          ‘
                                                                                                                                                                  1701 Directors Blvd.
                                                                                                                                                                  Suite3oo
                                                                                                                                                                  Austin,     TX 78744
                                                                                                                                                                  Phone: (888) 705-RASi (7274)




                                                              SERVICE OF PROCESS RECEIPT
          5/5/2020
          Steven Koepke
          Sequium Asset Solutions, LLC
                                                                                                                                    NOTICE OF CONFIDENTIALITY
                                                                                                                                     This notice and the information         it   contains are
          1 1
              _30 NorthChase Pkwy SE                                                                                                 intended to be a conﬁdential communication only to
          SUIte 150                                                                                                                  the individual anld/or eqtity t9 whom it is §ddregsed.
                                                                                                                                     If you have received thus notice In error, Immediately
          Marietta,     GA 30067 USA                                                                                                 call our SOP Department at (888) 705-7274.




          RE:    Sequium Asset Solutions, LLC

          This receipt       is     to inform       you    that Registered           Agent Solutions,             Inc.      has received a Service of Process on behalf of the
          above—referenced entity as your registered agent and                                       is   hereby forwarding the attached document(s)                                 for   your immediate
          review.     A summary of the                   service     is   shown below; however,                  it   is   important that you review the attached document(s)                                      in

          their entirety for           complete and detailed information.
          For additional information and instruction, contact the document issuer:                                                   ATTORNEY FOR                 PLAINTIFF


              SERVICE INFORMATION                                                                                      RASi REFERENCE INFORMATION
              Service Date:                             5/5/2020                                                       Service No.:                        0136563
              Service Time:                             11:00 AM EDT                                                       RASi   Office:                  Rhode Island
              Service Method:                           Process Server                                                     Rec.   Int. |d.:                AC
              CASE INFORMATION                                                                                         ANSWER APPEARANCE INFORMATION
                                                                                                                                         I


              Case Number:                              PC-2020-034                                                    20 days                                       ﬁssure tOKerwthe doomenﬂs)
                                                                                                                                                                      oranyreqmre response aes)
              File Date:                                04/28/2020
              Jurisdiction:                             SUPERIOR COURT IN AND FOR RHODE ISLAND AND PROVIDENCE PLANTATIONS
              Case      Title:                          DAYNA GLADSTEIN V. SEQUIUM ASSET SOLUTIONS LLC
              AGENCY l PLAINTIFF INFORMATION
              Firm/Issuing Agent: ATTORNEY FOR PLAINTIFF
              Attorney/Contact:   BRUCE P. GLADSTEIN
              Location:                                 Rhode     Island
              Telephone No.:                            401-432-9999

              DOCUMENT(S) RECEIVED & ATTACHED
              Summons




              ADDITIONAL NOTES




              Questions or Comments... Should you have any questions or need                                 additional assistance, please contact the              SOP    Department              at (888)   705-7274.

              You have been       notiﬁed of this Service of Process by Insta-SOP Delivery, a secure email transmission. The transmitted documents have also been uploaded to your Corpliance account. RASi
              offers additional    methods of notiﬁcation including Telephone Notiﬁcation and FedEx Delivery. If you would like to update your account's notiﬁcation preferences, please log into your Corpliance
              account at www.rasi.com.


                                                                                          Thank you   for   your continued business!

                                                                                                            Page 19
Case Number: PC-2020-03488
Filed in Providence/Bristol County Superior Court
                  Case Case
Submitted: 6/5/2020 9:54 AM
                            1:20-cv-00239-MSM-LDA
                                    1:20-cv-00239 Document
                                                      Document
                                                           1-2 Filed
                                                               3 Filed
                                                                     05/28/20
                                                                        07/08/20
                                                                               Page
                                                                                 Page
                                                                                    3 of20
                                                                                         10ofPageID
                                                                                              37 PageID
                                                                                                    #: 8                                        #: 37
Envelope: 2612764
Reviewer: Alexa G.



                   STATE OF RHODE ISLAND AND                                                           PROVIDENCE PLANTATIONS



                                                                                SUPERIOR COURT
                                                                                    SUMMONS
                                                                                     Civil Action File   Number
                                                                                     PC—2020-03488
        Plaintiff                                                                    Attorney for the Plaintiff 0r the Plaintiff
        Dayna Gladstein                                                              Bruce P. Gladstein
         V.                                                                               ess of the Plaintiff’s Attorney 0r the Plaintiff
        Sequium Asset            Solutions,         LLC
        Defendant                                                           '




                                                                                                              RI 02914

        Licht Judicial      Complex
        Providence/Bristol County                       I
                                                        i




        250 Beneﬁt        Street
        Providence RI 02903
        (401) 222-3250




        days after servxce of

              If   you   fail    to       do   s                                                                                f   demanded   in the
        complaint. Your answer                     _‘




              As provided            in   Rule 13(          _
                                                                        n                                            W    s8 the relief   demanded   in

        the complaint           is   for   damage           351E   __
                                                                                                                          on, or control of a motor
                                                                                                                     2a
        vehicle, or unless otherwise pro                           r

                                                                                                                       counterclaim any related
                                                                                                               'ed   from making such claim in
        claim which you              may have           agains
        any other    action.
                                                                                      L




        This   Summons was                 generated on 4/28/2020.                        /S/   Henry Kinch
                                                                                          Clerk



                                                                Witness the seal/watermark of the Superior Court




        SC-CMS—l         (revised July 2014)




                                                                                     Page 20
Case Number: PC-2020-03488
Filed in Providence/Bristol County Superior Court
                  Case Case
Submitted: 6/5/2020 9:54 AM
                            1:20-cv-00239-MSM-LDA
                                    1:20-cv-00239 Document
                                                      Document
                                                           1-2 Filed
                                                               3 Filed
                                                                     05/28/20
                                                                        07/08/20
                                                                               Page
                                                                                 Page
                                                                                    4 of21
                                                                                         10ofPageID
                                                                                              37 PageID
                                                                                                    #: 9                   #: 38
Envelope: 2612764
Reviewer: Alexa G.



                        STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS


                                                               SUPERIOR COURT
        Plaintiff                                                                     Civil Action File    Number
        Dayna Gladstein                                                               PC—2020-03488
         v.

        Sequium Asset               Solutions,   LLC
        Defendant




              I   hereby certify that on the daté                                            complaint, Language Assistance

        Notice, and           all   other require                                               _t,   Sequium Asset       Solutions,

        LLC, by delivering or                leavixﬂg


              D With the Defendan‘
          I
              D    At   the   Defendan                                                                   :le age and discretion




                    Name of authorized agg
                    If the    agent    is   one designa;                                        required   by   statute   was given
                                                           '




                    as noted below.




              D With a guardian or conservator of the Defendant.
                   Name       of person and designation

              D By delivering said papers to the attorney general or an assistant attorney general if serving the state.
              U Upon a public corporation, body, or authority by delivering said papers t0 any ofﬁcer, director, or
                    manager.
                    Name        of person and designation



                                                                  Page   l   of2



        SC-CMS-l          (revised July 2014)




                                                                    Page 21
Case Number: PC-2020-03488
Filed in Providence/Bristol County Superior Court
                  CaseCase
Submitted: 6/5/2020 9:54 AM
                            1:20-cv-00239-MSM-LDA
                                   1:20-cv-00239 Document
                                                     Document
                                                          1-2 Filed
                                                               3 Filed
                                                                    05/28/20
                                                                        07/08/20
                                                                              Page
                                                                                 Page
                                                                                   5 of 22
                                                                                        10 of
                                                                                           PageID
                                                                                              37 PageID
                                                                                                   #: 10 #:                                39
Envelope: 2612764
Reviewer: Alexa G.



                     STATE OF RHODE ISLAND AND                                               PROVIDENCE PLANTATIONS


                                                                 SUPERIOR COURT
             Upon      a private corporation, domestic or foreign:
              D By delivering said papers to an ofﬁcer or a managing or general agent.
                Name of person and designation
              D By leaving said papers at the ofﬁce of the corporation with a person employed therein.
                Name of person and designation
              D By delivering said papers to an agent authorized by appointment or by law to receive service                        of process.
                Name 0f authorized agent
                     If the agent is      one designated b                                         mice as required by     statute   was given
                     as noted below.



             D   I   was unable      to   make




         Signature


        State of

        County of

              On     this                  day 0f                                                     7a   ‘emgned notary public, personally
        appeared                                                                                      D     personally   known     to the notary

        or       D      proved        to     the     notary    throug                                  of      identiﬁcation,      which    was
                                                                               ,   to be the person   who    signed above in     my   presence,
        and   who swore         0r   afﬁrmed       to the notary that the contents   of the document are    truthful t0 the best   of his or her
        knowledge.
                                                                           Notary Public:
                                                                           My commission expires:
                                                                           Notary identiﬁcation number:
                                                                         Page 2 of2




        SC-CMS-l            (revised July 2014)




                                                                            Page 22
Case Number: PC-2020-03488
Filed in Providence/Bristol County Superior Court
Submitted:
                     Case
              6/5/2020
   Case Number:             Case
                             1:20-cv-00239-MSM-LDA
                       9:54 AM
                    PC-2020-03488    1:20-cv-00239 Document
                                                       Document
                                                            1-2 Filed
                                                                 3 Filed
                                                                      05/28/20
                                                                          07/08/20
                                                                                Page
                                                                                   Page
                                                                                     6 of 23
                                                                                          10 of
                                                                                             PageID
                                                                                                37 PageID
                                                                                                     #: 11 #:                           40
Envelope:    2612764
   Filed in Providence/Bristol County Superior Court
Reviewer:
   Submitted:Alexa G.
                4127/2020 3:30 PM
 En/velope:   2569229
 Reviewer: Alexa G.




                        STATE OF RHODE ISLAND                                                             SUPERIOR COURT
                        PROVIDENCE, SC.


                        DAYNA GLADSTEIN
                                               vs.                                               E     C.A. N0.: 20—


                        VERIZON; SEQUIUM ASSET SOLUTIONS, LLc
                        LC. SYSTEMS, INC.



                                                                           COMPLAINT

                        1)       Plaintiff,   DAYNA GLADSTEIN (“Gladstein”), is a resident of the Town 0f Nonh
                                 Kingstown, County of Washington, State of Rhode Island.


                        2)       Defendant,    VERIZON is a corporation authorized to do business           in the State     of Rhode
                                 Island.


                        3)       Defendant,     SEQUIUM ASSET SOLUTIONS, LLC (“Sequium”) is a limited liability
                                 corporation authorized to do business in the State of Rhode Island and             is   a collection
                                 company      for Verizon.


                        4)       Defendant, LC.      SYSTEMS, INC. (“LC”) is        a corporation authorized to do business in the
                                 State   of Rhoda Island and   is   a collection company for Verizon.


                        5)       In 2018-201 9  and before, Gladstein was a customer 0f Verizon for           all   her telephone,
                                 cable, intemet, and cell phone needs.


                        6)       During the 201 9 year, Gladstein received      bills   from Verizon    for the previously mentioned.


                        7)       Though Gladstein had paid her Verizon         bill in full,   Verizon continued to send her invoices
                                 totaling over $700.00.


                        8)       Gladstein and through her attorney contacted Verizon to dispute said charges.


                        9)       The attorney    for Gladstein also sent a   form to Verizon disputing said charges.

                        10)      On or about May      2019, a representative from Verizon contacted the attorney for
                                                      14,
                                 Gladstein and informed him that “after all credits have been applied, there is a balance of
                                 $76.89” and to pay said amount “there will be a zero balance”.


                        1   1)   On or about June     22, 2019, Gladstein paid the $76.89 and therefore she had a zero
                                 balance.




                                                                               Page 23
Case Number: PC-2020-03488
Filed in Providence/Bristol County Superior Court
Submitted:
                     Case   Case
                             1:20-cv-00239-MSM-LDA
                    PC-2020-03488
              6/5/2020
   Case Number:        9:54 AM
                                     1:20-cv-00239 Document
                                                       Document
                                                            1-2 Filed
                                                                 3 Filed
                                                                      05/28/20
                                                                          07/08/20
                                                                                Page
                                                                                   Page
                                                                                     7 of 24
                                                                                          10 of
                                                                                             PageID
                                                                                                37 PageID
                                                                                                     #: 12 #:                    41
Envelope:    2612764
   Filed in Providence/Bristol County Superior Court
Reviewer:
   Supmitted:   4427/2020
             Alexa G.     3:30 PM
 Envelope: 2569229
 Reviewer: Alexa G.




                      12)   On or about May 21, 2019,       Gladstein received a Collection Letter from Sequium
                            claiming that she   owed Verizon $752.04    for   payment due.

                      13)   On or about June 4,    201 9, attorney for Gladstein sent a   letter   with proof of payments that
                            the account   was paid   in full.


                      14) Gladstein did not hear anything back until September 4, 201 9            When she   received a
                            Collection Letter from LC. claiming that she owed Ven’zon $675.15 for payment due.


                      15)   Sequium and/or LC. notiﬁed the Credit Bureau regarding the unpaid charges owed to




                                                                      w
                            Verizon though Gladstein had paid the amount in ﬁJll.




                                                RHODE ISLAND FAIR DEBT REPORTING ACT

                      16)   The                           and allegations contained
                                  Plaintiff reasserts the facts                             in all   of the proceeding
                            paragraphs and incorporates them into this Count.


                      17)   On or about May 21, 201 9,   Verizon claimed that Gladstein owed $752.04 for payment due
                            when   she received a Collection Letter from Sequium, a debt collector hired by Verizon.


                      18)   On 0r about September 4, 2019, Verizon claimed that Gladstein owed $675. 1 5 for
                            payment due when she received a Collection Letter from I.C., a debt collector hired by
                            Verizon


                      19)   The above mentioned debt collectors send said letters even though the account was paid in
                            full based on the following: on June 4, 201 9, attorney for Gladstein sent a letter with
                            proof of payments that the account was paid in full; on May 14, 2019, a representative
                            from Verizon contacted the attorney for Gladstein and informed him that “after all credits
                            have been applied, there is a balance of $76.89” and to pay said amount “there will be a
                            zero balance”.


                      20) Verizon was      owed n0 money from      Gladstein.


                      21) Though Verizon was owed no money from Gladstein, Verizon had two (2) different debt
                          collectors not only send Collection Letters t0 Gladstein, but also had the two (2) different
                          debt collectors notify the Credit Bureau that Gladstein was deliquent with her payments to
                            Verizon.


                      22) Until the issue with Verizon arose, Gladstein had near perfect credit.


                      23) After the issue with Verizon arose, Gladstein’s credit score plummeted approximitly 200
                          poinst then before Verizon, through its debt collectors, notiﬁed the Credit Bureau.




                                                                        Page 24
Case Number: PC-2020-03488
Filed in Providence/Bristol County Superior Court
   Case Number:
Submitted:
                    Case    Case
                              1:20-cv-00239-MSM-LDA
                   PC-2020.03488
              6/5/2020 9:54 AM
                                     1:20-cv-00239 Document
                                                       Document
                                                            1-2 Filed
                                                                 3 Filed
                                                                      05/28/20
                                                                          07/08/20
                                                                                Page
                                                                                   Page
                                                                                     8 of 25
                                                                                          10 of
                                                                                             PageID
                                                                                                37 PageID
                                                                                                     #: 13 #:                         42
Envelope:    2612764
   Filed in Providence/Bristol County Superior Court
Reviewer:
   Supmitted:   4127/2020
             Alexa  G.    3:30 PM
 Envelope: 2569229
 Reviewer: Alexa G.




                      24)   Due   to the actions   of Verizon, Sequium, and   I.C.,   Gladstein suffered ﬁnancial loss,
                            humiliation, embarassment, and mental anguish.


                      25) The actions of Verizon, Sequium, and LC. were performed with such reckless disregard
                          that punitive damages are warranted.


                      26)   Due   to the actions   0f Verizon, Sequium, and   I.C.,   Gladstein   is entitled to   attorney’s fees.




                                                                 COUNT II
                                                     FEDERAL FAIR DEBT REPORTING ACT

                      27) The Plaintiff reasserts the facts and allegations contained in          all   of the proceeding
                          paragraphs and incorporates them into this Count.


                      28)   On or about May 21,      201 9, Verizon claimed that Gladstein owed $752.04 for payment due
                            when she    received a Collection Letter from Sequium, a debt collector hired by Verizon.


                      29)   On or about September 4,201 9, Verizon claimed that Gladstein owed $675. 1 5 for
                            payment due when she received  a Collection Letter from I.C., a debt collector hired by
                            Verizon


                      30) The above mentioned debt collectors send said letters even though the account was paid in
                          full based on the following: on June 4, 2019, attorney for Gladstein sent a letter with

                            proof of payments that the account was paid in full; on May l4, 2019, a representative
                            from Verizon contacted the attorney for Gladstein and informed him that “aﬁer all credits
                            have been applied, there is a balance of $76.89” and to pay said amount “there will be a
                            zero balance”.


                      3 1) Verizon     was owed no money from     Gladstein.


                      32) Though Verizon was owed no money from Gladstein, Verizon had two (2) different debt
                          collectors not only send Collection Letters to Gladstein, but also had the two (2) different
                          debt collectors notify the Credit Bureau that Gladstein was deliquent with her payments to
                            Verizon.


                      33) Until the issue with Verizon arose, Gladstein had near perfect credit.


                      34) After the issue with Verizon arose, Gladstein’s credit score plummeted over                 XX then
                          before Verizon, through its debt collectors, notiﬁed the Credit Bureau.


                      35)   Due to   the actions of Verizon, Sequium, and I.C., Gladstein suffered ﬁnancial loss,
                            humiliation, embarassment, and mental anguish.


                      36)   The   actions of Verizon, Sequium, and LC.   were performed with such reckless disregard
                            that punitive   damages are warranted.




                                                                       Page 25
Case Number: PC-2020-03488
Filed in Providence/Bristol County Superior Court
Submitted:
                     Case
              6/5/2020
   Case Number:             Case
                       9:54 AM
                              1:20-cv-00239-MSM-LDA
                    PC-2020-03488    1:20-cv-00239 Document
                                                       Document
                                                            1-2 Filed
                                                                 3 Filed
                                                                      05/28/20
                                                                          07/08/20
                                                                                Page
                                                                                   Page
                                                                                     9 of 26
                                                                                          10 of
                                                                                             PageID
                                                                                                37 PageID
                                                                                                     #: 14 #:                     43
Envelope:    2612764
   Filed in Providence/Bristol County Superior Court
Reviewer:    Alexa
   Sutgmigted:      G.
                4/27/2020 3:30 PM
 Envelope: 2569229
 Reviewer: Alexa G.




                      37)   Due t0    the actions of Verizon, Sequium, and I.C., Gladstein     is entitled to   attomey’s fees.



                                                                    COUNT III
                                                               BREACH OF CONTRACT

                      38) The Plaintiff reasserts the facts and allegations contained in       all   of the proceeding
                          paragraphs and incorporates them into this Count.


                      39) As part 0f the contract between Gladstein and Verizon, Gladstein agreed to pay the
                          charges from Verizon in a timely manner.


                      40) As part of the contract between Gladstein and Verizon, Verizon agreed to accept payment
                          from Gladstein and not falsly notify debt collectors and the Credit Burear that payments
                            were not made when      in fact   payments were made.


                      41) Gladstein made her payments in a timely manner once the correct amount was
                          determined.


                      42) Gladstein had paid Verizon in         full for all   charges owed.


                      43) Though Gladstein made her payments in a timely manner once the correct amount was
                          determined and paid Verizon in full for all charges owed, Verizon hired Sequium to
                            collect   a debt that was paid in   full.



                      44) Though Gladstein made her payments in a timely manner once the correct amount was
                          determined and paid Verizon in full for all charges owed, Verizon hired LC. to collect a
                            debt that was paid in   full.



                      45) Though Gladstein made her payments in a timely manner once the correct amount was
                          determined and paid Verizon in ﬁlll for all charges owed, Verizon, through its agents
                          Sequium and I.C., notiﬁed the Credit Bureau that Gladstein did not pay her debt in full
                            and refused to pay said debt in      full.



                      46) The above actions by Verizon were grossly negligent.


                      47) The above actions by Verizon were in breach of the contract between Gladstein and
                          Verizon.


                      48) Due to the grossly negligent actions of Verizon, Gladstein suffered ﬁnancial             loss,

                          humiliation, embarassment, and mental anguish.


                      49) The actions of Verizon were performed with such reckless disregard that punitive
                          damages are warranted.




                                                                           Page 26
Case Number: PC-2020-03488
Filed in Providence/Bristol County Superior Court
Submitted:
                     Case  Case
                             1:20-cv-00239-MSM-LDA
                    PC—2020-03488
              6/5/2020
   Case Number:        9:54 AM
                                    1:20-cv-00239 Document
                                                       Document
                                                           1-2 Filed
                                                                3 Filed
                                                                     05/28/20
                                                                         07/08/20
                                                                               PagePage
                                                                                    10 of27
                                                                                          10ofPageID
                                                                                               37 PageID
                                                                                                     #: 15#:                             44
Envelope:    2612764
   Filed in Providence/Bristol County Superior Court
Reviewer:
   Submitted:Alexa G.
                4/27/2020 3:30 PM
 Envelope: 2569229
 Reviewer: Alexa G.




                      50)   Due   t0 the actions   of Verizon, Gladstein   is   entitled t0 attorney’s fees.




                              WHEREFORE,            Plaintiff respectfully prays that this     Honorable Court:

                                        o    Rule in favor of Gladstein and against Verizon as to         all   counts listed in this
                                             complaint.


                                        o    Rule in favor of Gladstein and against Sequium and I.C.as             to counts   I   and
                                             II listed in this complaint



                                        I    That Gladstein be awarded compensatory damages.

                                        o    That Gladstein be awarded punitive damages.


                                        o    That Gladstein be awarded costs and reasonable attorney’s             fees.


                                        o    That Gladstein   may have     such other relief as the Honorable Court deem
                                            just   and proper.




                                            PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY



                                                                                     PLAINTIFF,
                                                                                     by her Attorney



                                                                                     /s/   Bruce Gladstein. Esq.
                                                                                     BRUCE P. GLADSTEIN, ESQ.              (#5272)
                                                                                     2237 Pawtucket Avenue
                                                                                     East Providence, RI 02914
                                                                                     (401) 432-9999
                                                                                     Email: bgladsteinlaw@aol.com




                                                                           Page 27
Case Number: PC-2020-03488
                        County Superior Court
                  Case AM
                       1:20-cv-00239-MSM-LDA
Filed in Providence/Bristol
Submitted: 6/5/2020 9:54
                                              Document 3 Filed 07/08/20 Page 28 of 37 PageID #: 45
Envelope: 2612764
Reviewer: Alexa G.




                                                               INTHE SUPERIOR COURT
                                                               COUNTY OF PROVIDENCE
                                                               STATE OF RHODE ISLAND
                      DAYNA GLADSTEIN,
                              Plaintiﬁf



                                                                                    OOOOOOWOOOOOOOWOOOOOOOWO
                                                                                                                     Case N0. PC-2020-03488


                      SEQUIUM ASSET SOLUTIONS, LLC,                      LC.
                      SYSTEMS,            INC., and   VERIZON,
                           Defendants.




                                              DEFENDANT SEQUIUM ASSET SOLUTIONS, LLC’S
                                                        NOTICE OF REMOVAL



                     TO THE HONORABLE JUDGE:

                                 Please take notice that 0n      May   28, 2020, Defendant                         SEQUIUM ASSET SOLUTIONS,

                     LLC (“Sequium”) ﬁled its Notice ofRemoval pursuant t0 28 U.S.C.                                    § 1441(a) in the    United States


                     District     Court for the District of Rhode Island       A true and correct copy of the Notice ofRemoval
                     is   attached hereto as Exhibit A.


                                 Please take further notice that upon ﬁling the Notice 0f Removal With the Clerk 0f the


                     United States District Court for the District of Rhode Island and ﬁling copies thereof With                                       this


                     Court,      Sequium has     effected the removal 0f this case.                            Therefore, this Court shall proceed no


                     further in this action unless      and   until this case is   remanded pursuant                     t0   28 U.S.S.   § 1446(d).




                                                                            Page 28
Case Number: PC-2020-03488
                        County Superior Court
                  Case AM
                       1:20-cv-00239-MSM-LDA
Filed in Providence/Bristol
Submitted: 6/5/2020 9:54
                                              Document 3 Filed 07/08/20 Page 29 of 37 PageID #: 46
Envelope: 261 2764
Reviewer: Alexa G.




                                                                                 Respectfully submitted,

                                                                                   SEQUIUM ASSET SOLUTIONS, LLC,
                                                                                 By its   attorneys,




                                                                                     @ﬂ¢
                                                                                 Timothy O. Egan #9239
                                                                                 Peabody & Arnold LLP
                                                                                 Federal Reserve Plaza
                                                                                 600 Atlantic Avenue, 6th Floor
                                                                                 Boston,   MA 022 1 O
                                                                                 (617) 951-2100
                                                                                 tegan@peabodvarnold.com
                     Date:    May 28,   2020

                                                          CERTIFICATE OF SERVICE


                               Ihereby   certify that a true   and correct copy 0f the above and foregoing has been served 0n

                     all   parties of record Via   CM/ECF on this 28th day of May,    2020:




                                                                                     ﬁgﬂg
                                                                                          Timothy O. Egan




                                                                         Page 29
       Case 1:20-cv-00239-MSM-LDA Document 3 Filed 07/08/20 Page 30 of 37 PageID #: 47




                                                        SUPERIOR COURT
                                                            SUMMONS
                                                                  Civil Action File       Number
                                                                  PC-2020-03488
Plaintiff                                                         Attorney for the Plaintiff 0r the Plaintiff
Dayna Gladstein                                                   Bruce P. Gladstein
V.                                                                Address of the Plaintiff’s Attorney 0r the          Plaintiff
Sequium Asset        Solutions,         LLC                       2377 PAWTUCKET AVE
Defendant                                                         EAST PROVIDENCE RI 02914

Licht Judicial     Complex                                        Address of the Defendant
Providence/Bristol County                                         1130 Northchase Parkway
250 Beneﬁt       Street                                           Suite 150
Providence RI 02903                                               Marietta        GA   30067
(401) 222-3250


TO THE DEFENDANT, Sequium Asset Solutions, LLC:
     The above-named             Plaintiff has brought      an action against you in said Superior Court in the county
indicated above.          You    are hereby      summoned and     required t0 serve       upon   the Plaintiff’s attorney,   whose
address    is listed   above, an answer to the complaint which               is   herewith served upon you within twenty (20)
days after service of this             Summons upon    you, exclusive 0f the day 0f service.

     If   you   fail to     d0   so,   judgment by default will be taken against you for the             relief   demanded   in the
complaint.      Your answer must           also be ﬁled with the court.

     As provided    Rule 13(a) of the Superior Court Rules of Civil Procedure, unless the relief demanded in
                       in
the complaint is for damage arising out of your ownership, maintenance, operation, or control of a motor
vehicle, or unless otherwise provided in Rule 13(a), your answer must state as a counterclaim any related
claim which you may have against the Plaintiff, or you Will thereafter be barred from making such claim in
any other   action.


This   Summons was           generated 0n 4/28/2020.                   /s/   Henry Kinch
                                                                       Clerk



                                              Witness the seal/watermark of the Superior Court




SC-CMS-l        (revised July 2014)



                                                                  Page 30
         Case 1:20-cv-00239-MSM-LDA Document 3 Filed 07/08/20 Page 31 of 37 PageID #: 48


             STATE 0F RHODE ISLAND AND                                                   PROVIDENCE PLANTATIONS
                                                               ¢              o
                                                                   ODE 159


                                                    SUPERIOR COURT
Plaintiff                                                                                   Civil Action File   Number
Dayna Gladstein                                                                             PC—2020-03488
V.

Sequium Asset           Solutions,   LLC
Defendant



                                                     PROOF OF SERVICE
     I   hereby certify that on the date below       I   served a copy 0f this       Summons,     complaint, Language Assistance
Notice, and       all   other required documents received herewith                upon   the Defendant,   Sequium Asset        Solutions,

LLC, by      delivering or leaving said papers in the following manner:


     U With the Defendant personally.
     D    At the Defendant’s dwelling house or usual place of abode with a person of                      suitable age   and discretion
          then residing therein.
          Name



                 —ofperson of suitable age and discretion
           Address 0f dwelling house 0r usual place of abode


           Age
           Relationship to the Defendant


     D With an agent authorized by appointment or by law to receive service of process.
          Name    of authorized agent
           If the agent is   one designated by   statute to receive service, further notice as required         by   statute   was given
           as noted below.




     U With a guardian 0r conservator 0f the Defendant.
          Name    of person and designation

     U By delivering said papers to the attorney general 0r an assistant attorney general if serving the state.
     U Upon a public corporation, body, or authority by delivering said papers to any ofﬁcer, director, 0r
           manager.
           Name     of person and designation




                                                             Page   1   of2



SC-CMS-l         (revised July 2014)



                                                               Page 31
             STATE 0F RHODE ISLAND AND
                                                          ﬂ
                                                          mp
         Case 1:20-cv-00239-MSM-LDA Document 3 Filed 07/08/20 Page 32 of 37 PageID #: 49




                                                                       ODE 159
                                                                                           PROVIDENCE PLANTATIONS


                                                        SUPERIOR COURT
     Upon      a private corporation, domestic or foreign:
      U By delivering said papers to an ofﬁcer or a managing or general agent.
        Name of person and designation
      D By leaving said papers at the ofﬁce 0f the corporation with a person employed therein.
        Name of person and designation
      D By delivering said papers to an agent authorized by appointment 0r by law to receive service                              0f process.
       Name of authorized agent
             If the agent is   one designated by     statute to receive service, further notice as required            by   statute   was given
             as noted below.



     D   I   was unable   t0   make   service after the following reasonable attempts:




SERVICE DATE:                           /        /                                     SERVICE FEE   $
                        Month Day      Year
Signature       0f SHERIFF or DEPUTY SHERIFF                or       CONSTABLE

SIGNATURE OF PERSON OTHER THAN A SHERIFF                                          or   DEPUTY SHERIFF        0r   CONSTABLE MUST BE
NOTARIZED.

Signature


State of

County of

     On this                    day of                           ,
                                                                     20       ,
                                                                                  before me, the undersigned notary public, personally
appeared                                                                                            U     personally   known    t0 the notary

or       U      proved     to     the       notary   through         satisfactory        evidence    of     identiﬁcation,       which      was
                                                                          ,
                                                                              to   be the person    who    signed above in      my     presence,
and Who swore or afﬁrmed                to the notary that the contents           of the document are truthful to the best of his or her
knowledge.
                                                                      Notary Public:
                                                                      My commission expires:
                                                                      Notary identiﬁcation number:
                                                                     Page 2 of 2




SC-CMS-l          (revised July 2014)



                                                                      Page 32
Case Number: PC-2020-03488
                       County Superior Court
                  Case 1:20-cv-00239-MSM-LDA
Filed in Providence/Bristol
                       PM
Submitted: 4/27/2020 3:30
                                             Document 3 Filed 07/08/20 Page 33 of 37 PageID #: 50
Envelope: 2569229
Reviewer: Alexa G.




                       STATE OF RHODE ISLAND                                                                 SUPERIOR COURT
                       PROVIDENCE, SC.


                       DAYNA GLADSTEIN
                                            vs.                                                     :    C.A. NO.: 20-


                       VERIZON; SEQUIUM ASSET SOLUTIONS, LLC
                       I.C. SYSTEMS, INC.




                                                                             COMPLAINT

                       1)     Plaintiff,   DAYNA GLADSTEIN (“Gladstein”), is a resident of the Town 0f North
                              Kingstown, County of Washington, State of Rhode Island.


                       2)     Defendant,    VERIZON is a corporation authorized to do business in the                State of Rhode
                              Island.


                       3)     Defendant,     SEQUIUM ASSET SOLUTIONS, LLC (“Sequium”) is a limited liability
                              corporation authorized to do business in the State of Rhode Island and               is   a collection
                              company      for Verizon.


                       4)     Defendant, I.C.     SYSTEMS, INC.            (“I.C.”) is a corporation authorized t0   do business     in the
                              State of Rhode Island       and    is   a collection company for Verizon.


                       5)     In 2018—2019 and before, Gladstein             was a customer 0f Verizon      for all her telephone,
                              cable, intemet,     and   cell   phone needs.


                       6)     During the 2019 year, Gladstein received             bills   from Verizon for the previously mentioned.


                       7)     Though Gladstein had paid her Verizon              bill in full,   Verizon continued to send her invoices
                              totaling over $700.00.


                       8)     Gladstein and through her attorney contacted Verizon to dispute said charges.


                       9)     The attorney    for Gladstein also sent a        form   to   Verizon disputing said charges.


                       10)    On or about May       14,   2019, a representative from Verizon contacted the attorney for
                              Gladstein and informed  him that “after all credits have been applied, there               is   a balance of
                              $76.89” and to pay said amount “there will be a zero balance”.


                       11)    On or about June 22,        2019, Gladstein paid the $76.89 and therefore she had a zero
                              balance.




                                                                                Page 33
Case Number: PC-2020-03488
                       County Superior Court
                  Case 1:20-cv-00239-MSM-LDA
Filed in Providence/Bristol
                       PM
Submitted: 4/27/2020 3:30
                                             Document 3 Filed 07/08/20 Page 34 of 37 PageID #: 51
Envelope: 2569229
Reviewer: Alexa G.




                       12)    On or about May 21,           2019, Gladstein received a Collection Letter from Sequium
                              claiming that she   owed Verizon $752.04          for   payment due.

                       13)    On 0r about June 4,       2019, attorney for Gladstein sent a          letter   with proof of payments that
                              the account   was paid        in full.


                       14) Gladstein did not hear anything back until September 4, 201 9             when she received a
                              Collection Letter from I.C. claiming that she           owed Verizon $675. 1 5 for payment due.

                       15)    Sequium and/or     I.C.       notiﬁed the Credit Bureau regarding the unpaid charges              owed to
                              Verizon though Gladstein had paid the amount in                ﬁlll.




                                                                             COUNT       I

                                                  RHODE ISLAND FAIR DEBT REPORTING ACT

                       16)    The   Plaintiff reasserts the facts      and allegations contained       in all   of the proceeding
                              paragraphs and incorporates them into this Count.


                       17)    On or about May 2 1       ,   2019, Verizon claimed that Gladstein         owed $752.04     for   payment due
                              when   she received a Collection Letter from Sequium, a debt collector hired by Verizon.


                       18)    On or aboutSeptember 4, 2019, Verizon claimed that Gladstein owed $675.15 for
                              payment due when she received a Collection Letter from I.C., a debt collector hired by
                              Verizon


                       19)    The above mentioned debt collectors send said letters even though the account was paid in
                              full based on the following: 0n June 4, 2019, attorney for Gladstein sent a letter with

                              proof of payments that the account was paid in full; on May 14, 201 9, a representative
                              from Verizon contacted the attorney for Gladstein and informed him that “after all credits
                              have been applied, there is a balance of $76.89” and to pay said amount “there will be a
                              zero balance”.


                       20) Verizon was       owed n0 money from           Gladstein.


                       21) Though Verizon was               owed no money from    Gladstein, Verizon had    two (2) different debt
                              collectors not only send Collection Letters to Gladstein, but also         had the two (2) different
                              debt collectors notify the Credit Bureau that           Gladstein was deliquent with her payments to
                              Verizon.


                       22) Until the issue with Verizon arose, Gladstein had near perfect credit.


                       23) After the issue with Verizon arose, Gladstein’s credit score plummeted approximitly 200
                           poinst then before Verizon, through its debt collectors, notiﬁed the Credit Bureau.




                                                                               Page 34
Case Number: PC-2020-03488
                       County Superior Court
                  Case 1:20-cv-00239-MSM-LDA
Filed in Providence/Bristol
                       PM
Submitted: 4/27/2020 3:30
                                             Document 3 Filed 07/08/20 Page 35 of 37 PageID #: 52
Envelope: 2569229
Reviewer: Alexa G.




                       24) Due to the actions of Verizon, Sequium, and           I.C.,   Gladstein suffered ﬁnancial loss,
                              humiliation, embarassment, and mental anguish.


                       25) The actions of Verizon, Sequium, and I.C. were performed with such reckless disregard
                              that punitive   damages are warranted.

                              Due



                                                                          w
                                                     of Verizon, Sequium, and            Gladstein
                       26)          to the actions                               I.C.,               is entitled to   attorney’s fees.




                                                       FEDERAL FAIR DEBT REPORTING ACT

                       27) The Plaintiff reasserts the facts and allegations contained in            all   of the proceeding
                           paragraphs and incorporates them into this Count.


                       28)    On or about May 21,  201 9, Verizon claimed that Gladstein owed $752.04 for payment due
                              when she received a Collection Letter from Sequium, a debt collector hired by Verizon.

                       29)    On or about September 4, 2019, Verizon claimed that Gladstein owed $675.15 for
                              payment due When she received a Collection Letter from I.C., a debt collector hired by
                              Verizon


                       30) The above mentioned debt collectors send said letters even though the account was paid in
                           full based on the following: on June 4, 2019, attorney for Gladstein sent a letter with

                              proof of payments that the account was paid in full; on May 14, 201 9, a representative
                              from Verizon contacted the attorney for Gladstein and informed him that “after all credits
                              have been applied, there is a balance of $76.89” and to pay said amount “there will be a
                              zero balance”.


                       3 1) Verizon      was owed no money from        Gladstein.


                       32)    Though Verizon was owed no money from                                two (2) different debt
                                                                                Gladstein, Verizon had
                              collectors not only send Collection Letters to Gladstein, but also had the two (2) different
                              debt collectors notify the Credit Bureau that Gladstein was deliquent with her payments to
                              Verizon.


                       33) Until the issue with Verizon arose, Gladstein had near perfect credit.


                       34)    Aﬁer the   issue with Verizon arose, Gladstein’s credit score          plummeted over      XX then
                              before Verizon, through     its   debt collectors, notiﬁed the Credit Bureau.


                       35) Due to the actions of Verizon, Sequium, and I.C., Gladstein suffered ﬁnancial loss,
                           humiliation, embarassment, and mental anguish.


                       36) The actions of Verizon, Sequium, and I.C. were performed with such reckless disregard
                           that punitive damages are warranted.




                                                                            Page 35
Case Number: PC-2020-03488
                       County Superior Court
                  Case 1:20-cv-00239-MSM-LDA
Filed in Providence/Bristol
                       PM
Submitted: 4/27/2020 3:30
                                             Document 3 Filed 07/08/20 Page 36 of 37 PageID #: 53
Envelope: 2569229
Reviewer: Alexa G.




                       37) Due to the actions of Verizon, Sequium, and                 I.C.,   Gladstein   is entitled to   attorney’s fees.




                                                                             (IO_UNLIE
                                                                 BREACH 0F CONTRACT

                       38) The Plaintiff reasserts the facts and allegations contained in                  all   of the proceeding
                              paragraphs and incorporates them into this Count.


                       39)    As part 0f the   contract between Gladstein and Verizon, Gladstein agreed to pay the
                              charges from Verizon in a timely manner.


                       40) As part of the contract between Gladstein and Verizon, Verizon agreed to accept payment
                              from Gladstein and not falsly notify debt collectors and the Credit Burear                    that   payments
                              were not made when in fact payments were made.


                       41) Gladstein     made her payments        in   a timely manner once the correct amount was
                              determined.


                       42) Gladstein had paid Verizon in          full for all   charges owed.


                       43) Though Gladstein         made   her payments in a timely manner once the correct amount was
                              determined and paid Verizon in           full for all   charges owed, Verizon hired Sequium to
                              collect a debt that   was paid   in full.


                       44) Though Gladstein made her payments in a timely manner once the correct amount was
                           determined and paid Verizon in full for all charges owed, Verizon hired I.C. to collect a
                              debt that was paid in   ﬁlll.



                       45) Though Gladstein made her payments in a timely manner once the correct amount was
                           determined and paid Verizon in full for all charges owed, Verizon, through its agents
                              Sequium and I.C., notiﬁed the Credit Bureau               that Gladstein did not       pay her debt    in full
                              and refused to pay said debt in full.


                       46) The above actions by Verizon were grossly negligent.


                       47) The above actions by Verizon were in breach 0f the contract between Gladstein and
                           Verizon.


                       48)    Due   to the grossly negligent actions        0f Verizon, Gladstein suffered ﬁnancial            loss,
                              humiliation, embarassment, and mental anguish.


                       49) The actions of Verizon were performed with such reckless disregard that punitive
                           damages are warranted.




                                                                               Page 36
Case Number: PC-2020-03488
                       County Superior Court
                  Case 1:20-cv-00239-MSM-LDA
Filed in Providence/Bristol
                       PM
Submitted: 4/27/2020 3:30
                                             Document 3 Filed 07/08/20 Page 37 of 37 PageID #: 54
Envelope: 2569229
Reviewer: Alexa G.




                       50)    Due   to the actions   of Verizon, Gladstein   is entitled to   attorney’s fees.




                                WHEREFORE,            Plaintiff respectfully prays that this    Honorable Court:

                                          o    Rule in favor of Gladstein and against Verizon as to         all   counts listed in this
                                               complaint.


                                          o    Rule in favor of Gladstein and against Sequium and I.C.as to counts              I   and
                                               II listed in this complaint



                                          o    That Gladstein be awarded compensatory damages.


                                          o    That Gladstein be awarded punitive damages.


                                          o    That Gladstein be awarded costs and reasonable attorney’s             fees.


                                          o    That Gladstein   may have     such other relief as the Honorable Court deem
                                              just   and proper.




                                              PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY



                                                                                     PLAINTIFF,
                                                                                     by her Attorney



                                                                                     /s/   Bruce Gladstein, Esq.
                                                                                     BRUCE P. GLADSTEIN, ESQ.                (#5272)
                                                                                     2237 Pawtucket Avenue
                                                                                     East Providence, RI 02914
                                                                                     (401) 432-9999
                                                                                     Email: bgladsteinlaw@aol.com




                                                                           Page 37
